Case 1:19-cv-00937-KD-N Document 77 Filed 08/04/20 Page 1 of 5                    PageID #: 1145




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA

 LILLIAN EASLEY and all other similarly
 situated,

                                     Plaintiff,       Case No. 1:19-cv-00937-KD-M

        vs.                                           JURY TRIAL DEMANDED
                                                      CLASS ACTION
 HUMMINGBIRD FUNDS, D/B/A BLUE
 TRUST LOANS; JOHN (RANDY)
 CADOTTE; WILLIAM TREPANIA;
 DAYLENE SHARLOW;
 TWEED SHUMAN; DON CARLEY;
 LEE HARDEN; TRINA STARR;
 JAMES WILLIAMS, JR.,

                                 Defendants.



                                 REQUEST FOR CLARIFICATION

       Specially-Appearing Defendants Hummingbird Funds, d/b/a Blue Trust Loans

(“Hummingbird”), John Cadotte, William Trepania, Daylene Sharlow, Tweed Shuman, Don

Carley, Lee Harden, and Trina Starr (together, “Defendants”) respectfully request clarification of

the Honorable Katherine P. Nelson’s Order (Doc. 76) lifting the stay of briefing previously

imposed on Defendants’ Motion to Compel Arbitration (Doc. 39). In particular, Defendants wish

to inform the Court that they intend to object to the Court’s Report and Recommendation (Doc.

75) denying Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction (Doc. 37),

and should that challenge be unsuccessful, they intend to bring a factual challenge to the Court’s

subject matter jurisdiction on the grounds that Hummingbird is an arm of the Lac Courte Oreilles

Band of Lake Superior Chippewa Indians (the “LCO Tribe” or the “Tribe”), a federally-




                                                  1
REQUEST FOR CLARIFICATION                                                           CASE NO. 19-937
Case 1:19-cv-00937-KD-N Document 77 Filed 08/04/20 Page 2 of 5                           PageID #: 1146




recognized sovereign American Indian tribe, entitled to sovereign immunity from suit.1 As the

Court has now set a briefing schedule on the Motion to Compel Arbitration, Defendants wish to

clarify whether the Court intends to rule on the Motion to Compel Arbitration before the issue of

Defendants’ entitlement to sovereign immunity is resolved.2

        As the Court explained in its Order on the Motions to Dismiss, Defendants initially

brought a facial challenge to the Court’s subject matter jurisdiction, arguing that Plaintiff had

failed to plead facts sufficient to overcome Defendants’ assertion of sovereign immunity. (Doc.

75 at 3.) The Court has issued a Report and Recommendation denying Defendants’ facial

challenge, and Defendants intend to object to the Report and Recommendation.

        If Defendants’ objections are overruled, as Defendants indicated in their initial Motion to

Dismiss for Lack of Subject Matter Jurisdiction, “[s]hould the Court deny [the] facial attack,

Defendants expressly reserve the right to bring a factual challenge to the Court’s subject matter

jurisdiction.” (Doc. 37 at 14 n.3.) Thus, if Defendants’ objections to the Report and




        1
           Defendants may also consider an appeal, as the denial of a motion to dismiss for lack of subject
matter jurisdiction based on sovereign immunity – whether facial or factual – is immediately appealable
under the collateral order doctrine. Tamiami Partners By & Through Tamiami Dev. Corp. v. Miccosukee
Tribe of Indians of Fla., 63 F.3d 1030, 1050 (11th Cir. 1995) (explaining that the denial of a motion to
dismiss based on the lack of sovereign immunity is a collateral order that is immediately appealable); see
also Jones v. Pi Kappa Alpha Int'l Fraternity, Inc., 765 F. App’x 802, 805 n.8 (3d Cir. 2019) (noting that
the Court of Appeal had jurisdiction to review a facial challenge to subject matter jurisdiction based on
sovereign immunity under the collateral order doctrine).
         2
           Before filing this Request, Defendants’ counsel provided Plaintiff’s counsel with a copy of the
Request and asked for Plaintiff’s position on the matters raised herein. Plaintiff’s counsel responded by
indicating that she “objects to any modification of the briefing schedule.”

                                                     2
REQUEST FOR CLARIFICATION                                                                   CASE NO. 19-937
Case 1:19-cv-00937-KD-N Document 77 Filed 08/04/20 Page 3 of 5                          PageID #: 1147




Recommendation are overruled, Defendants intend to do just that – bring a factual challenge to

the Court’s subject matter jurisdiction based on its entitlement to sovereign immunity as an arm

of the Tribe.3

        As the Court knows, Defendants and Plaintiff previously asked the Court to rule on their

Motion to Compel Arbitration before resolving Defendants’ Motion to Dismiss for Lack of

Subject Matter Jurisdiction. (See Doc. 49.) The Court declined to do so, concluding that it

cannot reach the Motion to Compel Arbitration until it confirms it has subject matter jurisdiction

over this dispute. (See Doc. 51.) As Defendants and Plaintiff previously argued (Doc. 49 at 6-8),

and as the Court has now found, “[T]his Court has original jurisdiction over Easley’s federal

claims under 28 U.S.C. § 1331 (and supplemental jurisdiction over her state law claims under 28

U.S.C. § 1367)), the Court has subject matter jurisdiction over this dispute pursuant to 28 U.S.C.

§ 1331.” (Doc. 75 at 16 n.13.)

        Defendants continue to believe that the Court can and should resolve the Motion to

Compel Arbitration before determining whether Defendants are entitled to sovereign immunity.

Because the Court has lifted the stay on the Motion to Compel Arbitration, and because

Defendants’ entitlement to sovereign immunity has not been finally resolved, Defendants wish to

clarify whether the Court now intends to rule on the Motion to Compel Arbitration before

resolving the sovereign immunity issue. If the Court intends to rule on the Motion to Compel

Arbitration now, Defendants anticipate requesting a briefing schedule that enables the Court and


        3
          Factual challenges to subject matter jurisdiction routinely follow facial challenges, for good
reason. A defendant is not required to put forth the time and resources required to bring a factual attack
and potentially engage in burdensome discovery that may be associated with such a motion if the plaintiff
has not even pled sufficient facts to invoke the Court’s jurisdiction. See, e.g., Branch Banking & Tr. Co.
v. R&T Rentals, LLC, No. CIV.A. 10-00518-KD-N, 2011 WL 1539939, at *4 (S.D. Ala. Apr. 4, 2011),
report and recommendation adopted, No. CIV.A. 10-00518-KD-N, 2011 WL 1539896 (S.D. Ala. Apr. 22,
2011) (“[A] 12(b)(1) factual evaluation may occur at any stage of the proceedings, from the time the
answer has been served until after the trial has been completed.”).

                                                    3
REQUEST FOR CLARIFICATION                                                                 CASE NO. 19-937
Case 1:19-cv-00937-KD-N Document 77 Filed 08/04/20 Page 4 of 5                   PageID #: 1148




the parties to economically resolve the issues before the Court by deferring briefing on sovereign

immunity until after the Motion to Compel Arbitration is decided.

Respectfully submitted,

Dated: August 4, 2020

                                             s/Robert R. Baugh
                                             Robert R. Baugh (BAU002)
                                             SIROTE & PERMUTT, PC
                                             2311 Highland Avenue South
                                             Post Office Box 55727
                                             Birmingham, AL 35255-5727
                                             Phone: 205-930-5100
                                             E-mail: rbaugh@sirote.com

                                             and

                                             s/John C.S. Pierce
                                             John C.S. Pierce (PIE009)
                                             SIROTE & PERMUTT PC
                                             1 St. Louis Centre, Suite 1000
                                             Mobile, AL 36602
                                             Phone: (251) 432-1671
                                             Fax: (251) 434-0196
                                             E-mail: jpierce@sirote.com

                                             And


                                             s/Ashley Vinson Crawford
                                             Ashley Vinson Crawford
                                             (admitted Pro Hac Vice)
                                             AKIN GUMP STRAUSS HAUER & FIELD, LLP
                                             580 California Street, Suite 1500
                                             San Francisco, CA 94104
                                             Phone: 415-765-9501
                                             E-mail: avcrawford@akingump.com

                                             and

                                             s/Danielle Ginty ____________________________
                                             Danielle Ginty
                                             (admitted Pro Hac Vice)
                                             AKIN GUMP STRAUSS HAUER & FIELD, LLP
                                             580 California Street, Suite 1500

                                                4
REQUEST FOR CLARIFICATION                                                          CASE NO. 19-937
Case 1:19-cv-00937-KD-N Document 77 Filed 08/04/20 Page 5 of 5                    PageID #: 1149




                                             San Francisco, CA 94104
                                             Phone: 415-765-9501
                                             Email: dginty@akingump.com


                                             Attorneys for Specially Appearing Defendants
                                             Hummingbird Funds, LLC d/b/a Blue Trust Loans,
                                             John Cadotte, William Trepania, Daylene Sharlow,
                                             Tweed Shuman, Don Carley, Lee Harden and Trina
                                             Starr



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 4th day of August, 2020, a copy of the foregoing was filed
   electronically with the Clerk of the Court by using the CM/ECF electronic filing system
   which will serve a copy on all counsel of record as follows:

   Attorney for Plaintiff
   Earl P. Underwood, Jr.
   Underwood & Riemer, PC
   21 South Section Street
   Fairhope, AL 36532
   Phone: 251-990-5558
   Email: epunderwood@gmail.com

    Steven P. Gregory
    Gregory Law Firm, PC
    2700 Corporate Drive, Suite 200
    Birmingham, AL 35242
    Phone: 205-799-0380
    Email: steve@gregorylawfirm.com

                                                    s/Robert R. Baugh ____________________
                                                    OF COUNSEL




                                                5
REQUEST FOR CLARIFICATION                                                           CASE NO. 19-937
